Case 1:18-cv-03260-PKC-RER Document 115 Filed 01/12/21 Page 1 of 1 PageID #: 4737




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MICHAEL GRECCO PRODUCTIONS, INC.,

                               Plaintiff,
                                                        Case No. 18 Civ. 03260 (PKC) (RER)
                        v.
                                                        NOTICE OF MOTION AND
                                                        MOTION FOR WITHDRAWAL
  ALAMY INC. and ALAMY LTD.                             OF APPEARANCE

                                 Defendants.


         PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules of the United

  States District Courts for the Southern and Eastern Districts of New York, I, Marissa B. Lewis,

  an associate with the law firm of Mitchell Silberberg & Knupp LLP, hereby withdraw as counsel

  for defendants Alamy Inc. and Alamy Ltd. in the above-captioned action. I hereby request that

  my name and email address be removed from the case’s official docket.

                                               Respectfully Submitted,

  Dated: January 12, 2021                      MITCHELL SILBERBERG & KNUPP LLP
         New York, New York
                                               By:   /s/ Marissa B. Lewis
                                                       Marissa B. Lewis
                                                       437 Madison Avenue
                                                       25th Floor
                                                       New York, New York 10022
                                                       Tel.: (212) 509-3900
                                                       mbl@msk.com

                                                      Attorneys for Defendants Alamy Inc. and
                                                      Alamy Ltd.
